Citation Nr: 0311481	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  03-07 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed swelling of 
the elbows.  

2.  Entitlement to service connection for claimed arthritis 
with low back pain.  

3.  Entitlement to service connection for the claimed 
residuals of a dislocated left second toe.  

4.  Entitlement to service connection for a claimed 
undescended right testicle.  

5.  Entitlement to service connection for claimed prostate 
cancer.  

6.  Entitlement to service connection for a claimed 
laceration of the left buttocks with a residual scar.  

7.  Entitlement to service connection for claimed migraine 
headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
November 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) from a July 2002 decision by the RO.   



REMAND

The Board notes that, in a statement received at the RO in 
April 2003, the veteran requested an videoconference 
(electronic) hearing with a Veterans Law Judge to address the 
issues in appellate status.  

As such, this case is REMANDED to the RO for the following 
action:

The veteran should take appropriate steps 
to contact the veteran in order to 
schedule him for a videoconference 
hearing in accordance with the provisions 
of 38 C.F.R. § 20.700(e) (2002).  The 
claims folder should be made available to 
the representative for review prior to 
the hearing.  

Thereafter, the case should be returned to the Board for 
review in connection with the videoconference hearing and for 
ultimate appellate handling.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


